Citation Nr: 1204538	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  00-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a cholecystectomy, to include a scar.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to February 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection including for residuals of a cholecystectomy, to include a scar, and for a lumbar spine disability.  This case was originally before the Board in September 2003, and was remanded to ensure due process.  By decision dated September 2005, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated April 2007, granted a Joint Motion for Remand.  The Board again remanded the claims for additional development of the record and/or to ensure due process in November 2007 and June 2010.  The case is before the Board for appellate consideration.

The Veteran has requested a videoconference hearing.  In light of the Board's decision herein which grants the claim for service connection for residuals of a cholecystectomy, there is no prejudice to the Veteran by the Board's adjudication of the matter at this time based on the current evidence of record.  Bernard v. Brown, 4 Vet. App. 384 91993).

The issue of entitlement to service connection for scar, residuals of an injury to the left index finger, was previously before the Board.  By rating decision dated November 2011, the RO granted service connection for this disability.  This resolved the matter and, therefore, this decision is limited to the issues set forth on the preceding page.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Chronic residuals of a cholecystectomy, to include a scar, cannot be disassociated from service.


CONCLUSION OF LAW

Chronic residuals of a cholecystectomy, to include a scar, were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated June 2004, and November 2007, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2007 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  The Veteran is not prejudiced by the timing of this notice as the claim was readjudicated thereafter.  

Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant was afforded VA medical examinations to obtain an opinion regarding the etiology of disabilities.  The opinions were rendered by medical professionals following a thorough examination and interview of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiners laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, VA examinations, and statements from the Veteran's mother and step-mother.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

	I.  Residuals of a cholecystectomy

The Veteran asserts service connection is warranted for residuals of a cholecystectomy.  He argues he had gallbladder problems in service and that he subsequently underwent surgery for the removal of his gallbladder.  He maintains he was treated for gallbladder disease on three occasions in service, and that he has had continuous stomach pain.  

The evidence supporting the Veteran's claim includes some of the medical findings of record and statements submitted on his behalf.  

In a statement received in August 1999, the Veteran's mother related that she received telephone calls from the Veteran while he was in service and that he reported difficulty with his stomach.  She claims he told her he went to the hospital and had thrown up bile.  She reports that his pain continued following service and that she took him to the emergency room of a hospital for stomach pain.  She asserts his stomach always bothers him

The Veteran's step mother also maintained, in an August 1999 letter, that she spoke with the Veteran during service and that he suffered many attacks of severe stomach pain.  She reports he told her the attacks were getting to be more frequent by 1990.  She added that after service, his stomach problem became a constant situation which, at times, rendered him unable to function, and ultimately required surgery.

On VA digestive examination in March 1998, the Veteran related that shortly after entering service, perhaps in 1988, he began to have episodes of abdominal discomfort.  He stated that, initially, he would have abdominal pain and nausea with vomiting, and that these symptoms would resolve on their own.  He described postprandial bloating, and maintained he was hospitalized one or two times.  He noted he underwent a cholecystectomy in April 1996.  He reported he continued to have some abdominal discomfort.  The assessment was status post cholecystectomy.  It was noted he had a scar from the surgery.  The examiner noted the Veteran had a history of episodes of abdominal discomfort that he (the Veteran) dated to 1988.  He added no clear cause for the symptoms was determined at that point, but he was found to have a gall stone in 1995 and underwent a cholecystectomy.

The Veteran was afforded a VA examination in February 2010.  He stated he began having problem with what he felt was his gallbladder around 1990.  At that time, he had several episodes of abdominal pain and vomited bile.  He claimed he was seen for such complaints during service.  Then, following his discharge from service, the Veteran reported he was hospitalized about June 1995 for intermittent problems related to his gallbladder.  The pertinent diagnosis was acute cholecystitis, operated (1996) with follow-on ERCP for retained common duct stone, with scar residuals.  The examiner stated the Veteran had symptoms in service that were very similar to gallbladder attacks he had within a few years following service.  He added that gall stones can be present for long periods of time with intermittent difficulties, and he thinks this is what happened to the Veteran.  He opined that it was at least as likely as not that the difficulty the Veteran had with his abdomen in service represented symptoms of the same difficulty he had that required removal of his gallbladder following service.  

The Veteran was again afforded a VA examination in October 2010.  It was reported the Veteran's abdominal pain began in 1988 or 1989 and that he was evaluated in service.  He reported he had intermittent episodes, but they became worse in 1993 and progressed until 1995 when it was at its worst.  He stated he would vomit bile.  

The evidence against the Veteran's claim includes the service treatment records, and post-service medical records.  

Available service treatment records dated prior to February 1991 do not reflect any complaints or findings relative to a gallbladder disability, to include any complaint of abdominal pain.

The Veteran was seen in a private facility in January 1995 with the acute onset of epigastric pain since that morning.  It was noted he had experienced similar pain one year earlier that had resolved spontaneously.  No other pertinent past medical history was noted.  An ultrasound of the abdomen revealed the gallbladder was normal in appearance, without evidence of wall thickening or stones.  The assessment was that the Veteran had been admitted for observation with epigastric pain, nausea and vomiting, but the pain had resolved spontaneously more than 12 hours ago.  

VA outpatient treatment records disclose the Veteran was seen in June 1995, and complained of the acute onset of abdominal pain two days earlier.  His symptoms included anorexia, bloating, nausea and vomiting.  The assessment was that the symptoms were suggestive of gastritis or peptic ulcer disease.  Viral gastroenteritis was also possible, but was considered less likely.  The Veteran was seen again two days later for abdominal discomfort.  The assessment was abdominal pain, possible gastritis versus gastroesophageal reflux disease.  It was indicated that gallbladder pathology was considered doubtful given the normal liver function tests.  The diagnosis the next day was to rule out cholecystitis.  The impression following an echogram of the right upper quadrant was cholelithiasis without evidence for cholecystitis or biliary ductal obstruction.  It was reported in September 1995 that the Veteran had been discharged in June 1995 with cholecystitis and was being evaluated for surgery.  It was further noted that the diagnosis of cholecystitis was proven by testing in June 1995.  It was reported in April 1996 that the Veteran had a history of right upper quadrant pain beginning in 1995.  An open cholecystectomy was performed in April 1996.

The Veteran was afforded a VA examination in October 2010.  The examiner noted she reviewed the claims folder and the medical records.  She noted the Veteran's history that his abdominal pain began in 1988 or 1989, and that he ultimately had a cholecystectomy in April 1996.  She stated the service treatment records did not document evaluation or treatment of recurrent abdominal pain complaints.  The diagnosis was recurrent abdominal pain, status post cholecystectomy.  The examiner commented the Veteran's current condition was not a result of events that occurred in service.  She reiterated that the service treatment records did not document complaints of abdominal pain, and that the Veteran reported a history of significant abdominal pain complaints in 1993, two years after service.  She observed that the Veteran did not have evidence of gallbladder stones until 1995, four years after service.

The Board acknowledges there are conflicting medical opinions in the record.  The fact remains each examiner reviewed the claims folder and the medical records.  The opinion following the February 2010 VA examination acknowledged that gallstones can be present for long periods with only intermittent difficulties, and the examiner specifically stated he believed this was true in the Veteran's case.  He added the Veteran's symptoms were similar to those he had in service.  The Veteran is competent to report he had abdominal pain in service.  The examiner has related his post-service symptoms to those he experienced during service.  Under the circumstances of this case, resolving all reasonable doubt in the Veteran's favor, the Board finds service connection for residuals of a cholecystectomy is warranted.



ORDER

Service connection for chronic residuals of a cholecystectomy, to include a scar, is granted.


REMAND

In a statement dated December 2011, the Veteran requested a videoconference hearing.  The Board notes that the Veteran's comments in his statement appear to address only his claim for service connection for residuals of a cholecystectomy.  However, the cover letter from the Veteran's representative made no such limitation.  As such, the Board cannot be certain that the Veteran does not desire a video conference hearing before a Veterans Law Judge of the Board relative to his claim for service connection for a lumbar spine disability.  Accordingly, with resolution of doubt in the Veteran's favor, the Board finds that due process requirements mandate that the Veteran should be afforded the opportunity to testify at a videoconference hearing before a Veterans Law Judge prior to appellate consideration of his claim for entitlement to service connection for a lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a video conference hearing before a Veterans Law Judge of the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


